DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 06/21/2019. Claims 1-19 are pending for examination.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harman (WO 2016/112353) in view of Liu (US 2018/0151065).

Regarding claim 11: Harman discloses comprising: 
obtaining, via a GPS receiver, a vehicle location (navigation system is coupled to a GNSS receiver (GPS receiver) for navigation of a vehicle (to determine .1 vehicle location); abstract); 
determining, via a processor, a familiarity level of a driver for the vehicle location (navigation system includes processor 130 that may implement step 602 which determines familiarity level of driver based on route history, based on a current route (vehicle location); abstract, paragraph [0021], figures 1B, 6); 
detecting an upcoming sign (Waverley street name (upcoming sign) is detected by the navigation system as part of the route 300; figure 3A); and 
providing, in response to the familiarity level being less than a threshold level, an advanced warning for the upcoming sign to the driver (step 610 determines if familiarity level is less than a second threshold, and if so (in response) increases the level of driving instructions (providing advance warnings to driver) which includes a left turn on Waverley street, which would have otherwise been suppressed; paragraphs [0036]-[0038], figures 3A, 6).
Harman does not explicitly disclose obtaining a sign location and a sign instruction associated from a navigation system via a communication module.
In analogous art regarding traffic systems, Liu disclose obtaining a sign location and a sign instruction associated from a navigation system via a communication module (¶0004 and ¶0011).


Regarding claim 12: The combination of Harman and Liu disclose the method of claim 11, further including determining a driver type of the driver (Harman: based on familiarity of a route, a determination may be made whether the driver is confident (driver type of driver); ¶0037); and the warning determiner provides the advanced warning for the upcoming sign further based on the driver type of the driver (Harman: a confident driver may receive lower level of driving instructions which may not include instructions for a left turn on Waverley street; paragraphs ¶0036-0038, figures 3A, 3B, 6).

Regarding claim 17: The combination of Harman and Liu disclose the method of claim 11, further including the sign instruction in the advanced warning (Liu: ¶0004 and ¶0011).

Regarding claim 18: The combination of Harman and Liu disclose the method of claim 11, wherein providing the advanced warning includes providing a visual warning via a display (Liu: ¶0110).

Regarding claim 19: The combination of Harman and Liu disclose the method of claim 11, wherein providing the advanced warning includes emitting an audio warning via a speaker (Liu: ¶0110).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harman (WO 2016/112353) in view of Liu (US 2018/0151065) and further in view of Jaguar (GB 2528084).

Regarding claim 13: The combination of Harman and Liu disclose the method of claim 11, but does not explicitly disclose further including a camera to determine the driver type of the driver.
In analogous art regarding vehicle systems, Jaguar disclose a camera to determine the driver type of the driver (Pag9, Lines 7-11).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of a camera to determine the driver type of the driver, as disclose by Jaguar, to the system of The combination of Harman and Liu. The motivation is to provide driver response based on the distraction and driving event (Page 2, Lines 4-7). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harman (WO 2016/112353) in view of Liu (US 2018/0151065) and further in view of Kandangath et al. (US 2014/0195143).

Regarding claim 14: The combination of Harman and Liu disclose the method of claim 11, but does not explicitly disclose further including determining weather conditions of the vehicle location and providing the advanced warning further based on the weather conditions 
In analogous art regarding navigation systems, Liu disclose a system further including determining weather conditions of the vehicle location and providing the advanced warning further based on the weather conditions (¶0049).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of determining weather conditions of the vehicle location and providing the advanced warning further based on the weather conditions, as disclose by Kandangath, to the method of Harman and Liu. The motivation is to gain the advantage of adjusting driving instructions depending on the prevailing weather conditions to direct a driver in a safer manner (¶0003).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harman (WO 2016/112353) in view of Liu (US 2018/0151065) and further in view of Highstrom (US 2010/0324816).

Regarding claim 15: The combination of Harman and Liu disclose the method of claim 11. The combination of Harman and Liu further discloses determine a familiarity level of a driver for a vehicle location (Harman: step 602 determines familiarity level of a driver based on route history, based on a current route (vehicle location); abstract, figure 6). However, The combination of Harman and Liu does not explicitly disclose a condition identifier compares the vehicle location to a driving cluster associated with the driver; the familiarity level increases as a distance between the vehicle location and the driving cluster decreases. 
 (determine distance between (condition identifier) current vehicle location of the driver and a designated familiar location (driving cluster); figure 7, ¶0041), the familiarity level increases as a distance between the vehicle location and the driving cluster decreases (as the distance to a designated -familiar location decreases, the familiarity of the driver (familiarity level) increases; figure 7, ¶0042).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include a condition identifier that compares the vehicle location to a driving cluster associated with the driver, the familiarity level increases as a distance between the vehicle location and the driving cluster decreases, as taught by Highstrom, to the method of  the combination of Harman and Liu in order to gain the advantage of monitoring the driving trends and providing navigations instructions that are best suited to the operating characteristic (¶0005).

Allowable Subject Matter
Claims 1-10 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689